Exhibit 10.11


THE TORO COMPANY
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS




















Amended and Restated Effective January 1, 2017








--------------------------------------------------------------------------------










TABLE OF CONTENTS
 
 
 
 
 
Page
I.
DEFINITIONS
1
II.
ELIGIBILITY; PARTICIPATION; DEFERRAL
5
 
2.1
Eligibility
5
 
2.2
Participation
5
 
2.3
Deferral Election
5
III.
CREDITING AND VESTING
5
 
3.1
Amounts to Be Credited to Accounts
5
 
3.2
Vesting
6
IV.
DISTRIBUTIONS
7
 
4.1
Distributable Events
7
 
4.2
Method of Payment
7
 
4.3
Death Prior to Completion of Payment
8
 
4.4
Distribution Prior to Retirement
8
 
4.5
Unforeseeable Emergencies
8
 
4.6
Commencement of Distributions
9
 
4.7
Acceleration or Delay of Distributions
9
V.
BENEFICIARY DESIGNATION
9
VI.
ADMINISTRATION OF THE PLAN
9
 
6.1
Committee Duties
9
 
6.2
Administrative Committee; Agents
10
 
6.3
Binding Effect of Decisions
10
 
6.4
Indemnity of Committee and Administrative Committee
10
 
6.5
Claims Procedures
10
VII.
AMENDMENT OR TERMINATION
11
 
7.1
Amendment
11
 
7.2
Termination
11
VIII.
SOURCE OF PAYMENTS; NATURE OF INTEREST
11
 
8.1
Trust
11
 
8.2
No Alienation
11
 
8.3
Unfunded Plan
11
 
8.4
No Guaranty
12
 
8.5
Transfers to the Trust
12
 
8.6
Voting of Stock
12
 
8.7
Unsecured General Creditor
12
IX.
GENERAL PROVISIONS
13
 
9.1
No Right to Remain in Service
13
 
9.2
Incompetency
13
 
9.3
Corporate Changes
13
 
9.4
Addresses
13
 
9.5
Limitations on Liability
13
 
9.6
Inspection
14



PAGE i



--------------------------------------------------------------------------------









 
9.7
Singular and Plural
14
 
9.8
Severability
14
 
9.9
Discharge of Obligations
14
 
9.10
Governing Law
14
 
9.11
Successors
14
 
9.12
No Assurance of Tax Consequences
14
 
9.13
Code Section 409A
14





PAGE ii

--------------------------------------------------------------------------------






THE TORO COMPANY
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
Amended and Restated Effective January 1, 2017
The Toro Company hereby amends and restates its Deferred Compensation Plan for
Non-Employee Directors. This amendment and restatement is effective for all
amounts deferred on or after January 1, 2005. All grandfathered amounts earned
and vested as of December 31, 2004 shall continue to be governed by the 2004
Plan in accordance with then applicable IRS guidance. All amounts earned or
vested from January 1, 2005 through December 31, 2008 shall be governed by the
terms of the Plan document, as modified by the operations of the Plan during
such period in accordance with Code Section 409A and then applicable IRS
guidance (including transition relief).
The growth and success of the Company depends on its ability to attract and
retain the services of Directors of the highest competence, initiative,
integrity and ability. The purpose of the Plan is to advance the interests of
the Company and its stockholders through a deferred compensation program
designed to attract, motivate and retain Directors. The Plan shall be unfunded
for tax purposes.
I.    DEFINITIONS
For purposes of the Plan, the following words and phrases have the meanings
indicated, unless a different meaning is clearly indicated by the context:
“2004 Plan” means the terms of The Toro Company Deferred Compensation Plan for
Non-Employee Directors in place as of December 31, 2004.
“Account” means a book entry account established and maintained in the Company’s
records in the name of a Participant pursuant to Articles II and III, and
includes a Cash Account and a Common Stock Units Account.
“Administrative Committee” means the committee described in Section 6.2.
“Affiliate” means all persons with whom the Company would be considered a single
employer under Code section 414(b) or 414(c).
“Beneficiary” means one or more individuals, trusts, estates or other entities,
designated in accordance with, or otherwise determined under, Article V to
receive benefits under the Plan upon the death of a Participant.
“Board” means the Board of Directors of the Company.
“Cash Account” means an Account with entries denominated in dollars, credited in
accordance with Section 3.1(a).








PAGE 1

--------------------------------------------------------------------------------





“Change Election” means a Participant’s election under Section 4.2(b) to change
the method of payment of amounts payable under the Plan, made in a manner
prescribed by the Committee.
“Change of Control” means:
(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of fifteen
percent (15%) or more of either (i) the then-outstanding shares of Common Stock
of the Company (the “Outstanding Company Common Stock”) or (ii) the combined
voting power of the then-outstanding voting securities of the Company entitled
to vote generally in the election of Directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (w) any
acquisition directly from the Company, (x) any acquisition by the Company, (y)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (z)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (i), (ii) and (iii) of subsection (c) of this definition; or
(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(c)    Consummation of a reorganization, merger or consolidation of the Company
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition by the Company of assets or stock of another entity
(a “Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (ii)
no Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, fifteen percent (15%) or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


PAGE 2

--------------------------------------------------------------------------------





(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, including, when the context requires, all regulations,
interpretations and rulings issued thereunder.
“Committee” means the committee described in Article VI, and if an
Administrative Committee has been appointed pursuant to Section 6.2, shall
include such Administrative Committee.
“Common Stock” means the Company’s Common Stock, par value $1.00 per share, and
related preferred share purchase rights, as such shares may be adjusted in
accordance with Section 3.1(c).
“Common Stock Units Account” means an Account with entries denominated in Units
(including fractions) that are credited in accordance with Section 3.1(b).
“Company” means The Toro Company, a Delaware corporation, and any successor to
all or substantially all of the Company’s assets or business.
“Deferral Election” means a Participant’s deferral election under Section 2.3
and related distribution election under Section 4.1 for each Plan Year, made in
a manner and form prescribed by the Committee.
“Director” means any member of the Board who is not an employee of the Company,
or of any Affiliate of the Company.
“Director’s Fees” means amounts payable to a Director as cash compensation (but
not as reimbursement of expenses) or as stock grants or awards for serving on
the Board, including retainer fees and meeting fees, if any.
“Equity Plan” has meaning described in Section 4.2(c).
“Fair Market Value” means the closing price of one share of Common Stock as
reported by the New York Stock Exchange.
“IRS” means the Internal Revenue Service.
“Participant” means a Director who elects to participate in the Plan in
accordance with Article II. An individual’s status as a Participant shall
continue for as long as the individual has a balance credited to an Account
under the Plan, even if the Participant is no longer a Director. A Beneficiary,
a spouse or former spouse, or an executor or personal administrator of a
Participant’s estate shall not be treated as a Participant even if such
individual or the Participant’s estate has an interest in the Participant’s
benefits under the Plan.










PAGE 3

--------------------------------------------------------------------------------





“Plan” means the Deferred Compensation Plan for Non-Employee Directors, as set
forth in this document and amended from time to time.
“Plan Year” means the calendar year.
“Retirement” or “Retire(s)” means a Director’s “separation from service” from
the Company and all Affiliates for any reason, including death. The
determination of whether the Director has had a “separation from service” shall
be made in accordance with Code Section 409A.
“Stable Return Fund Measure” means the earnings rate paid or credited from time
to time on assets held in the Stable Return Fund, or such other fund established
to replace the Stable Return Fund, under The Toro Company Investment, Savings
and Employee Stock Ownership Plan, or its successor plan.
“Trust” means a trust established or maintained by the Company to be used in
connection with the Plan to assist the Company in meeting its obligations under
the Plan.
“Trustee” means the financial institution or individual acting at the time as
trustee of the Trust.
“Unforeseeable Emergency” means a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary or the Participant’s dependent (as defined
in Code Section 152, without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B)); loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. For example, (a) imminent foreclosure of
or eviction from the Participant’s primary residence may constitute an
Unforeseeable Emergency; (b) the need to pay for medical expenses, including
nonrefundable deductibles, as well as for the costs of prescription drug
medications, may constitute an Unforeseeable Emergency; (c) the need to pay for
the funeral expenses of a spouse, a Beneficiary or a dependent (as defined in
Code Section 152, without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B))
may also constitute an Unforeseeable Emergency; and (d) the purchase of a home
and the payment of college tuition are not Unforeseeable Emergencies.
“Unit” means a denomination that has a value equal to one share of Common Stock,
subject to adjustment by the Committee in accordance with Section 3.1(c) of the
Plan.


















PAGE 4

--------------------------------------------------------------------------------





II.    ELIGIBILITY; PARTICIPATION; DEFERRAL
2.1
Eligibility

Any Director is eligible to participate in the Plan.
2.2
Participation

A Director may become a Participant in the Plan by completing and delivering to
the Office of the Corporate Secretary a Deferral Election as provided under
Section 2.3.
2.3
Deferral Election

(a)    Deadline for Delivery. A Director may elect to defer Director’s Fees by
delivery of a completed Deferral Election not later than December 31 of the year
prior to the Plan Year to which it relates. Notwithstanding the foregoing, in a
year in which an individual first becomes a Director, the individual may submit
a Deferral Election not later than 30 days after the date the individual becomes
eligible to participate in the Plan, provided that the election shall be
effective only with respect to Director’s Fees paid for services to be performed
after the election becomes irrevocable.
(b)    Election Irrevocable. A Deferral Election is effective and becomes
irrevocable upon the latest date it may be made under Section 2.3(a) with
respect to the Plan Year (or portion thereof) to which it relates. A Participant
may change a Deferral Election for a subsequent Plan Year by delivering a new
Deferral Election to the Office of the Corporate Secretary not later than
December 31 of the preceding Plan Year.
III.    CREDITING AND VESTING
3.1
Amounts to Be Credited to Accounts

(a)    Cash Account. A Participant’s Cash Account shall be credited with
Director’s Fees payable in cash that were deferred pursuant to a valid Deferral
Election. The Participant’s Cash Account shall be further credited with earnings
at a rate and in a manner authorized by the Committee from time to time;
provided that the earnings rate shall be based on a Participant’s selection from
among fund choices made available by the Committee from time to time, and
provided further that the choices available for a Cash Account shall not include
a Common Stock fund. Earnings shall be credited as of the end of each business
day that the Committee authorizes the Plan’s recordkeeping system to determine
the value of gains and losses. Notwithstanding the foregoing, for Participants
who did not make a one-time election as of October 31, 2006 to allocate all
funds in all Accounts, past and future, so that earnings are based on the rate
of return of one or more of the funds made available by the Committee as
described above, the earnings shall be credited at a rate based on the Stable
Return Fund Measure. The Committee will not be responsible in any manner to any
Participant, Beneficiary or other person for any damages, losses or liabilities,
costs or expenses of any kind arising in connection with any designation of a
fund or the Participant’s designation of a crediting rate fund.








PAGE 5

--------------------------------------------------------------------------------





(b)    Common Stock Units Account. A Participant’s Common Stock Units Account
shall be credited with a number of Units equal to the number of shares of Common
Stock that otherwise would have been issued to a Participant by way of a stock
grant or award for Director’s Fees, but that were deferred pursuant to a valid
Deferral Election.
(c)    Account Value. Subject to the second paragraph of this Section 3.1(c) the
value of Units in a Common Stock Units Account shall fluctuate with the Fair
Market Value of the Common Stock.
In the event of a corporate transaction involving the Company (including,
without limitation, any merger, consolidation, recapitalization, reorganization,
split off, spinoff, reclassification, combination, stock dividend, stock split,
reverse stock split, repurchase, exchange, issuance of warrants or other rights
to purchase Common Stock or other securities of the Company, or other similar
corporate transaction or change in the corporate structure of the Company
affecting the Common Stock, or a sale by the Company of all or part of its
assets or any distribution to stockholders other than a normal cash dividend),
the Committee shall adjust Accounts to preserve their benefits or potential
benefits, which shall be consistent with any action taken by the Board with
respect to adjusting the outstanding Common Stock. Action by the Committee may
include (i) appropriate adjustments in the number of Units then credited to an
Account; (ii) conversion of Units to other new or different securities into
which the Common Stock may be converted; (iii) conversion to a cash balance, or
(iv) any other adjustment the Committee determines to be equitable and
consistent with the purposes of the Plan. In the event that Common Stock is
converted into cash in connection with a corporate transaction described in this
Section 3.1(c), the value of the Units in any Account shall be converted to a
dollar amount by multiplying the number of Units in each Account by the Fair
Market Value of a share of Common Stock on the date of the corporate
transaction, and such amounts shall thereafter be credited with interest at a
rate and in a manner consistent with Section 3.1(a). If the Trust is funded in
the event of a Change of Control, the Trustee shall have authority to change the
method of determining the interest crediting rate.
(d)    Time of Crediting. Director’s Fees deferred under the Plan shall be
withheld and credited to a Participant’s Account as of the date they otherwise
would be paid to the Participant, whether or not payment occurs during the Plan
Year itself.
(e)    Dividends. In the event that the Company pays dividends on its Common
Stock, the Common Stock Units Account shall be credited with additional Units
(including fractions). The number of additional Units to be credited shall be
determined by dividing the aggregate dollar value of the dividends that would be
paid on the Units, if such Units were Common Stock, by the Fair Market Value of
one share of the Common Stock on the dividend payment date.
3.2
Vesting

A Participant’s Cash Account and Common Stock Units Account shall at all times
be fully vested, subject only to the Participant’s status as a general creditor
of the Company, as provided in Article VIII.












PAGE 6

--------------------------------------------------------------------------------





IV.    DISTRIBUTIONS
4.1
Distributable Events

Distributions under the Plan shall be payable in accordance with a Participant’s
Deferral Election upon the earliest of (i) Retirement, (ii) a specified date
under Section 4.4, or (iii) an Unforeseeable Emergency under Section 4.5.
4.2
Method of Payment

(a)    Election of Method of Payment. A Participant may elect in the
Participant’s initial Deferral Election and in a manner determined by the
Committee (i) to receive Cash Account distributions in a single lump sum or in
substantially equal monthly, quarterly or annual installments over a period of
time not to exceed ten years, and (ii) to receive Common Stock Units Account
distributions in either a single distribution or in annual installments over a
period of time not to exceed ten years. If a Participant does not make a valid
election with respect to the method of payment of benefits, then such benefits
shall be payable in a single distribution. The amount of a Participant’s
substantially equal installment payment will be determined when benefits
commence and re-determined each subsequent January by dividing (i) the balance
of the Participant’s Account that is subject to the installment distribution at
the end of the month preceding the month in which the first payment for the
calendar year is to be made by (ii) the number of installment payments remaining
to be made.
(b)    Change in Method of Payment. A distribution election may be changed to an
allowable alternative payment period by completing and submitting a Change
Election to the Committee, in a manner approved by the Committee, or its
delegate; provided, however, that an election submitted less than one year
before the distribution is to commence shall not be given effect. Each
Participant may make only one Change Election with respect to each applicable
Plan Year deferral. The most recent effective Change Election received by the
Office of the Corporate Secretary shall govern the payment. Such Change
Elections are also subject to the following: (i) any change shall not take
effect until at least 12 months after the date on which the Change Election is
made; (ii) the Change Election must be made at least 12 months before the date
the payment is scheduled to be made (or in the case of installment or annuity
payments treated as a single payment, the date the first amount was scheduled to
be paid); and (iii) in the case of a Change Election relating to payments other
than on account of an Unforeseeable Emergency or the death of the Participant,
the payment shall be deferred for a period of not less than five years after the
date such payment would otherwise have been paid (or in the case of installment
payments, five years after the date the first amount would otherwise have been
paid).
(c)    Form of Payment. Any Account denominated in Units shall be payable only
in shares of Common Stock, except that, in the Administrator’s discretion, cash
may be paid for any fractional share. As provided in Section 4.2(a),
distributions of Common Stock shall be made either in a single distribution or
in annual installments. Common Stock to be distributed under this Plan,
including for crediting dividends, will be issued under The Toro Company Amended
and Restated 2010 Equity and Incentive Plan, as amended from time to time, any
predecessor plan, or any successor plan designated as such by the Board, that
was in effect at the time of the deferral of the receipt of the Common Stock
under this Plan (collectively the “Equity Plan”). The issuance of shares under
the Equity Plan shall be subject to all of the terms and conditions of the
Equity Plan, which terms and conditions are incorporated herein and made a part
hereof with respect to such shares of Common Stock distributed under this Plan.
In the event of any actual or alleged conflict between the Equity Plan and the
provisions of this Plan, the provisions of the Equity Plan shall be controlling.


PAGE 7

--------------------------------------------------------------------------------





(d)    Default Distribution. As provided in Section 4.2(a), if a Participant
does not make a valid election with respect to the payment of benefits, benefits
payable under the Plan to or on behalf of the Participant shall be paid in a
single distribution to the Participant, or in the event of the Participant’s
death, to the Participant’s designated Beneficiary under the Plan. Any change in
this default election must comply with Section 4.2(b).
4.3
Death Prior to Completion of Payment

If a Participant dies after Retirement but before the Participant’s Accounts are
distributed in full, the remaining Account balance shall be paid to the
Participant’s Beneficiary in a lump sum or, if the Participant has so elected,
in installments. If a Beneficiary dies before the Beneficiary’s interest in the
Participant’s Accounts are distributed in full, the remaining Account balance
will be paid as soon as practicable in a single lump sum payment to the personal
representative (executor or administrator) of the Beneficiary’s estate.
4.4
Distribution Prior to Retirement

A Participant may elect in the Participant’s Deferral Election to receive all or
part of the balance of either or both of the Cash Account or the Common Stock
Units Account in any specified year prior to Retirement. Except as provided in
Section 4.5, no distribution date prior to Retirement shall be acceptable unless
such date falls at least two Plan Years after the Plan Year for which the
initial distribution election is made. A distribution in any year shall not
exceed the aggregate of the balance of each of the Cash Account and Common Stock
Units Account as of the last day of the Plan Year immediately prior to the Plan
Year in which the distribution is made. Any distribution made pursuant to an
election hereunder shall be made in a single lump sum in such distribution year.
4.5
Unforeseeable Emergencies

A Participant who experiences an Unforeseeable Emergency, as determined by the
Committee based on the relevant facts and circumstances, may request a hardship
withdrawal from the Participant’s Accounts under the Plan. Upon receiving such a
request, the Committee (i) shall cancel the Participant’s deferrals under the
Plan for the remainder of the Plan Year, and (ii) may make a distribution from
the Participant’s Accounts. Withdrawals of amounts because of an Unforeseeable
Emergency are permitted only to the extent reasonably necessary to satisfy the
emergency need (which may include amounts necessary to pay any federal, state,
local or foreign income taxes or penalties reasonably anticipated to result from
the distribution). A distribution on account of an Unforeseeable Emergency may
not be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the Plan.














PAGE 8

--------------------------------------------------------------------------------





4.6
Commencement of Distributions

Payment of a benefit shall begin in accordance with the provisions of this
Section 4.6.
(a)    Retirement. If a benefit is payable because of a Participant’s Retirement
(other than on account of death), the single lump sum distribution shall be
made, or installment payments shall commence, in January immediately after the
calendar year in which the Participant Retires. If the benefit is payable on
account of the Participant’s death, payment shall be made, or commenced, as soon
as practical, on or after the 15th day of the first month immediately following
the month in which the death occurred, but not later than the last day of the
calendar year immediately following the calendar year in which the Participant’s
death occurred.
(b)    In-Service Distribution. If a Participant has properly made a specified
date distribution election under Section 4.4, which is triggered under Section
4.1, payment shall be made in the January of the calendar year in which the
Participant has elected to receive the in-service distribution, as set forth in
Participant’s Deferral Election.
4.7
Acceleration or Delay of Distributions

The Committee in its sole discretion may exercise discretion to accelerate or
delay the distribution of any payment under the Plan, if, and only to the
extent, allowed under Code section 409A.
V.    BENEFICIARY DESIGNATION
Each Participant shall have the right to designate one or more Beneficiaries
(including primary and contingent Beneficiaries) to receive any benefits payable
under the Plan. A Participant shall have the right to change a Beneficiary by
designating a new Beneficiary in a manner and on a form approved by the
Committee.
If a Participant fails to designate a Beneficiary or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then payment shall be made to the personal
representative (executor or administrator) of the Participant’s estate.
VI.    ADMINISTRATION OF THE PLAN
6.1
Committee Duties

The Plan shall be administered by the Committee, which shall consist of the
Board, or such committee as the Board may appoint. Members of the Committee may
be Participants. The Committee shall have the discretion and authority, subject
to Section 7.1, to make amendments to the Plan or in its discretion it may
recommend amendments to the Board for its action. The Committee shall have the
discretion and authority to make, amend, interpret and enforce appropriate rules
and regulations for the administration of the Plan and to decide or resolve, in
its discretion, any and all questions involving interpretation of the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or by the Company.






PAGE 9

--------------------------------------------------------------------------------





6.2
Administrative Committee; Agents

The Committee may, from time to time, appoint an Administrative Committee and
delegate to the Administrative Committee such duties and responsibilities
(including the authority to make ministerial or administrative amendments to the
Plan) with respect to the Plan as the Committee may determine. The Committee and
the Administrative Committee may employ agents and delegate to them such duties
as either Committee sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to the Company.
6.3
Binding Effect of Decisions

The decisions or actions of the Committee and the Administrative Committee with
respect to the administration, interpretation and application of the Plan and
the rules and regulations hereunder shall be final and conclusive and shall be
binding upon all persons having any interest in the Plan.
6.4
Indemnity of Committee and Administrative Committee

The Company shall indemnify and hold harmless the members of the Committee, the
Administrative Committee, and any agent or employee to whom the duties of the
Committee or the Administrative Committee may be delegated, against any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to the Plan, except in the case of willful
misconduct.
6.5
Claims Procedures

The Company intends to make payments under the Plan without requiring that a
Participant submit a claim form. However, a Participant who believes a payment
is due under the Plan may submit a claim for payments. The procedures in this
Section 6.5 pertain to claims by Participants and Beneficiaries (“claimants”)
for Plan benefits, consideration of such claims and review of claim denials. For
these purposes, a “claim” is a request for benefits under the Plan, which must
be made by the claimant in writing, filed with the Committee and must state the
claimant’s name and the nature of benefits payable.
(a)    If a claim is wholly or partially denied, notice of the decision shall be
furnished to the claimant within a reasonable period of time after receipt of
the claim by the Company. If written notice of the decision of the claim is not
provided within 90 days, the claim shall be deemed denied.
(b)    If a claim is denied in whole or in part and if the claimant is
dissatisfied with the disposition of the claim, the claimant may appeal the
denied claim to the Committee for a review of the claim and its denial. A
claimant must file a request for review of a denied claim within a reasonable
period of time, not to exceed 60 days after receipt by the claimant of written
notification of denial of a claim.










PAGE 10

--------------------------------------------------------------------------------





(c)    A decision by the Committee shall be made promptly after the receipt by
the Committee of a request for review. If the decision on review is not
furnished within 90 days, the claim shall be deemed denied on review.
VII.    AMENDMENT OR TERMINATION
7.1
Amendment

The Company reserves the power to amend or terminate the Plan at any time by
action of the Committee, ratified by the Board; provided that no amendment shall
decrease the then current balances of a Participant’s Accounts. No amendment of
the Plan shall affect the rights of any Participant or Beneficiary who has
become entitled to the distribution of benefits under the Plan as of the date of
the amendment.
7.2
Termination

Although the Company anticipates that the Plan will continue for an indefinite
period of time, it reserves the right to terminate the Plan at any time with
respect to any or all Participants. Termination of the Plan shall not adversely
affect the rights under the Plan of any Participant or Beneficiary who has
become entitled to the payment of any Plan benefits as of the date of
termination. Any acceleration of the time and form of payment as a result of the
termination and liquidation of the Plan shall be in accordance with Treasury
Regulation Section 1.409A-3(j)(4)(ix).
VIII.    SOURCE OF PAYMENTS; NATURE OF INTEREST
8.1
Trust

The Company has established a Trust that may be used to pay benefits arising
under the Plan and costs, charges and expenses relating thereto. Funds deposited
in the Trust shall remain the sole and exclusive property of the Company. To the
extent that the funds held in the Trust are insufficient to pay such benefits,
costs, charges and expenses, the Company shall pay them.
8.2
No Alienation

Except as the Committee determines is required by law or order of a court of
competent jurisdiction, neither Units credited to a Participant’s Accounts nor
the benefits payable hereunder, including any rights or privileges pertaining
thereto, may be anticipated, alienated, sold, transferred, assigned, pledged,
encumbered or subjected to any charge or legal process, and no interest or right
to receive a benefit may be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, any person
or entity, including claims for alimony, support, separate maintenance and
claims in bankruptcy proceedings.
8.3
Unfunded Plan

The Plan shall at all times be considered entirely unfunded for tax purposes.
Funds invested under the Trust shall continue for all purposes to be part of the
general assets of the Company and available to the general creditors of the
Company in the event of a bankruptcy (involvement in a pending proceeding under
the Federal Bankruptcy Code) or insolvency (inability to pay debts as they
mature). In the event of such a bankruptcy or insolvency, the Company shall
notify the Trustee of the Trust in writing of such an occurrence promptly after
the Company obtains knowledge of such occurrence. No Participant or any other
person shall have any interest in any particular assets of the Company by reason


PAGE 11

--------------------------------------------------------------------------------





of the right to receive a benefit under the Plan, and to the extent a
Participant or any other person acquires a right to receive benefits under the
Plan, such right shall be no greater than the right of any general unsecured
creditor of the Company. The Plan constitutes a mere promise by the Company to
make payments to the Participants in the future.
8.4
No Guaranty

Nothing contained in the Plan shall constitute a guaranty by the Company or any
other person or entity that any funds in any trust or the assets of the Company
will be sufficient to pay any benefit hereunder.
8.5
Transfers to the Trust

On the occurrence of a Change of Control, the Company shall transfer cash or
property to the Account or Accounts maintained in the name of each affected
Participant or Participants for the Plan under the Trust in an amount equal to
the present value of all accumulated or accrued benefits then payable to or on
behalf of such Participant or Participants under the Plan, plus any applicable
fees. The Company may also transfer cash or property to the Accounts maintained
for any Participant under the Trust in an amount equal to the present value of
all accumulated or accrued benefits then payable under the Plan at any time in
the sole discretion of the Company. Thereafter, the Company may, and after a
Change of Control it shall, for each Plan Year, transfer cash or property no
later than 30 days after the end of the Plan Year in which the initial transfer
occurs, and thereafter on each anniversary thereof, to such Account or Accounts
maintained for the affected Participant or Participants under the Trust an
amount equal to the additional benefit accrued under the terms of the Plan
during and in relation to the most recent Plan Year then ended.
8.6
Voting of Stock

Participants shall not be entitled to voting rights with respect to Units held
in their Accounts.
8.7
Unsecured General Creditor

Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Company or of the Trust. For purposes of the payment of benefits under the
Plan, any and all of the Company’s assets including any assets of the Trust
shall be, and remain until paid, the general, unpledged, unrestricted assets of
the Company. The Company’s obligation under the Plan shall consist solely of an
unfunded and unsecured promise to pay money in the future.














PAGE 12

--------------------------------------------------------------------------------





IX.    GENERAL PROVISIONS
9.1
No Right to Remain in Service

No Participant shall have any right to a benefit under the Plan except in
accordance with the terms of the Plan. Establishment and continuance of the Plan
shall not be construed to give any Participant the right to be retained in the
service of the Company.
9.2
Incompetency

If any person who may be eligible to receive a benefit under the Plan has been
declared incompetent and a conservator or other person legally charged with the
care of such person or of the estate of such person has been appointed, any
benefit payable under the Plan that the person is eligible to receive shall be
paid to such conservator or other person legally charged with the care of the
person or such person’s estate. Except as provided above, when the Committee has
determined that such a person is unable to manage such person’s affairs, the
Committee may provide for such payment or any part thereof to be made to any
other person or institution then contributing toward or providing for the care
and maintenance of such person. Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of the Company
and the Plan therefor.
9.3
Corporate Changes

The Plan shall not be automatically terminated by a transfer or sale of assets
of the Company or by the merger or consolidation of the Company into or with any
other corporation or other entity, but the Plan shall continue after such sale,
merger or consolidation only if and to the extent that the transferee, purchaser
or successor entity agrees to continue the Plan. In the event the Plan is not
continued by the transferee, purchaser or successor entity, then the Plan shall
terminate subject to the provisions of Article VII.
9.4
Addresses

Each Participant shall keep the Company informed of the Participant’s current
address and the current address of the Participant’s Beneficiary. The Company
shall not be obligated to search for any person.
9.5
Limitations on Liability

Notwithstanding any of the provisions of the Plan to the contrary, neither the
Company nor any individual acting as an employee or agent of the Company shall
be liable to any Participant or any other person for any claim, loss, liability
or expense incurred in connection with the Plan, unless attributable to fraud or
willful misconduct on the part of the Company or any such employee or agent of
the Company.












PAGE 13

--------------------------------------------------------------------------------





9.6
Inspection

Each Participant shall receive a copy of the Plan and the Company will make
available for inspection by any Participant or designated Beneficiary a copy of
any rules and regulations that are used by the Company in administering the
Plan.
9.7
Singular and Plural

Except when otherwise required by the context, any singular terminology shall
include the plural.
9.8
Severability

If a provision of the Plan shall be held to be illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of the Plan and
the Plan shall be construed and enforced as if the illegal or invalid provision
had not been included.
9.9
Discharge of Obligations

The payment of benefits under the Plan to a Participant or any Beneficiary shall
fully and completely discharge the Company and the Committee from all further
obligations under the Plan with respect to the Participant and any Beneficiary.
9.10
Governing Law

To the extent that it is not governed by United States federal law, the Plan
shall be construed, administered and governed in all respects under and by the
applicable laws of the State of Delaware, excluding any conflicts of law rule or
principle that might otherwise refer construction or interpretation of the Plan
or a deferral election to the substantive law of another jurisdiction.
9.11
Successors

The provisions of the Plan shall bind and inure to the benefit of the Company
and its successors and assigns and the Participant and the Participant’s
designated Beneficiaries.
9.12
No Assurance of Tax Consequences

Neither the Company nor the Board nor any other person guarantees or assures a
Participant or Beneficiary of any particular federal or state income tax,
payroll tax or other tax consequence of participation in the Plan. A Participant
should consult with professional tax advisors regarding all questions related to
the tax consequences of participation.
9.13
Code Section 409A

The Plan is intended to comply with the requirements of Code Section 409A
(including accompanying regulations and current IRS guidance) and conform to the
current operation of the Plan. The terms of the Plan shall be interpreted,
operated and administered in a manner consistent with this intention to the
extent the Committee deems necessary to comply with Code Section 409A and any
official guidance issued thereunder.






PAGE 14

--------------------------------------------------------------------------------





THE TORO COMPANY




By:    /s/ Amy E. Dahl    


    
Name: _Amy E. Dahl_________________




Title: Vice President, Human Resources    




PAGE 15